DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-6 and 8) in the reply filed on 03/30/2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2022.

Priority
	This application is a CON of and claims domestic priority to PCT/JP2018/014424 filed 04/04/2018. This application also claims foreign priority to JP2017-082069 filed 04/18/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted were filed on 10/15/2019 and 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "in which the ultrasound endoscope is bent" in the last line.  It is unclear as to which direction is being referred to in “in which the ultrasound endoscope is bent”. Furthermore, the phrase “in which centers of the plurality of piezoelectric elements arranged in a circumferential manner and the lead wires are connected” does not make sense. For examination purposes it will be interpreted for the lead wires to move with or be formed in the bending portion such that the lead wires do not obstruct the bending operation, as describe in applicant’s specifications on page 17 first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP2008237842) in view of Hasegawa (US20110245681). Tanaka is cited in the IDS.
Regarding claim 1, Tanaka teaches a radial type ultrasound transducer (30) arranged in an ultrasound endoscope (1) including a bending portion (2b) on a distal end side of an insertion portion (2) (Fig. 1 & 2, [0015], [0018]), the ultrasound transducer comprising:
a plurality of piezoelectric elements (31) arranged at predetermined intervals in a circumferential manner and configured to transmit and receive ultrasound waves (Fig. 2 & 3, [0018-0022], wherein the evenly spaced electrodes 37 in Figure 3 comprise the piezoelectric elements 31 being arranged at predetermined intervals);
a plurality of electrodes (35) arranged in the respective piezoelectric elements ([0019]); and
a flexible printed circuit (36) electrically connected to each of the electrodes (35) ([0019]), wherein the flexible printed circuit includes a plurality of wires (wiring pattern/38) that extend such that at least parts of the wires cross a direction perpendicular to an arrangement direction of the piezoelectric elements (31) (Fig. 3, [0020-0022], wherein in Figure 3 the arrangement direction of electrodes 37 is the same as the arrangement direction of piezoelectric elements 31, the parts of the wires 38 which curve comprise the parts of the wires which cross a direction perpendicular to an arrangement direction of the piezoelectric elements), and
	However, Tanaka fails to teach the plurality of wires are electrically connected to the respective electrodes of the piezoelectric elements at positions where at least parts of the wires cross the direction perpendicular to the arrangement direction of the piezoelectric elements.
	Hasegawa teaches an ultrasonic probe for transmitting and receiving ultrasonic waves ([0012]) and the probe having an array element (1) comprised of a plurality of elements attached to a relay cable (2/16) having signal lines ([0016-0019], [0039], wherein the relay cable is structured as a flexible printed board). Moreover, Hasegawa teaches the relay cable (2/16) connected to the array elements (1) having two arc-shaped parts, forming an S-shape (Fig. 2, [0012], [0014], [0031-0032]). Hasegawa teaches the relay cable (2/16) to extend in a direction substantially parallel to the surface of a frame (10) or to the surface of the array element (1) (Fig. 3, [0032], [0039-0041], wherein the arrangement direction of the array of elements would be parallel to the surface of the element parts 1, the relay cable 16 extends in this parallel direction as shown in Figure 3, and therefore the relay cable/wires crosses or “intersects” the direction perpendicular to the arrangement direction of the array elements). Hasegawa further teaches the relay cable 2/16 is drawn out from a surface of the element part (1) facing the rotation axis (3) (Figs. 2 & 3, Abstract, [0027]). As shown in Figures 2 & 3, the wires additionally come into or crosses the surface of the element part (1) at an angle as it is “drawn out from a surface of the element part 1”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Tanaka to connect the flexible circuit board to the electrodes of the transducer elements in an S-shape or arced/curved manner as taught by Hasegawa (Fig. 3). Modifying Tanaka’s flexible substrate (36) to be slack or to curve as it connects to the electrodes of the transducer elements would better disperse stress and improve durability as taught by Hasegawa (Abstract, [0013], [0015-0016], [0037]).
Regarding claim 2, Tanaka in view of Hasegawa teaches the invention as claimed above in claim 1.
Tanaka further teaches wherein the plurality of electrodes (35) are arranged so as to cross the arrangement direction of the piezoelectric elements (Figs. 1-3). Figures 1 and 2 show the device is a radial type ultrasound transducer ([0018]). Since electrodes (35) are formed on the back side of the ultrasonic transducers (31) ([0019]), they naturally “cross” the arrangement direction of the ultrasonic transducers (31), wherein “cross” is interpreted similar to a car crossing a bridge, wherein the car is the electrode and the bridge is the arrangement direction of the piezoelectric elements.
Regarding claim 3, Tanaka in view of Hasegawa teaches the invention as claimed above in claim 1.
Tanaka further teaches wherein an angle between a direction along which the plurality of electrodes are arranged and the direction perpendicular to the arrangement direction of the piezoelectric elements and an angle between the direction along which the plurality of electrodes are arranged and a direction along which the plurality of wires extend are equal to each other (Fig. 3). Figure 3 shows the angle between the direction along which the plurality of electrodes (35/37) are arranged and the direction along which the plurality of wires (38) extend to be 90° degrees, which is equal to the angle between the direction along which the plurality of electrodes (35/37) are arranged and the direction perpendicular (90°) to the arrangement direction of the ultrasonic transducers (31). Since the device is a radial type ultrasound transducer, the ultrasonic transducers (31) are arranged in an arc or circumferential shape ([0018]), and the direction along which the plurality of electrodes (35) are formed is parallel to the arrangement direction of the transducers (31). Thus the angle between the electrodes (35) and the direction perpendicular to the arrangement direction of the transducers (31) is 90°.
Regarding claim 4, Tanaka in view of Hasegawa teaches the invention as claimed above in claim 1.
Tanaka further teaches the invention further comprising: a plurality of lead wires (38) electrically connected to the respective wires, wherein the plurality of lead wires are collectively arranged on a proximal end side (Fig. 2, [0020-0021]). Tanaka teaches the flexible substrate (36) has it’s own wiring pattern, the signal lines (38) connect to these wiring patterns to form an ultrasonic transmission path ([0020]), and there is a plurality of signal lines (Fig. 2, [0021]). Thus, Tanaka teaches a plurality of lead wires which are connected to the respective wires of the flexible substrate (36).
Regarding claim 5, Tanaka in view of Hasegawa teaches the invention as claimed above in claim 3.
Tanaka further teaches wherein the plurality of lead wires (38) are arranged such that, in a plane perpendicular to a distal end of the ultrasound endoscope, a region in which centers of the plurality of piezoelectric elements arranged in a circumferential manner and the lead wires are connected does not cross a direction in which the ultrasound endoscope is bent (Fig. 2, [0015], [0021]). Tanaka teaches the lead wires (38) are bundled into shield cable (39) which extends from the bending portion (2b), therefore the lead wires are formed in and move with the bending portion and do not obstruct bending. As shown in Figure 2, lead wire (38) and shield cable (39) are located in the bending portion (2b), whereas the distal end hard part (2c) starts approximately where the lead wire (38) connects to the flexible substrate (36).
Regarding claim 6, Tanaka in view of Hasegawa teaches the invention as claimed above in claim 1.
Tanaka further teaches a distal end rigid portion (2c) made of a rigid member (23a) and arranged on a distal end of an insertion portion (2) to be inserted into a subject; and a bending portion (2b) arranged on a proximal end side of the distal end rigid portion (2c) (Figs. 1 & 2, [0015], [0017]) and bent in accordance with operation (4) on an operating unit (1) arranged on a proximal end side of the insertion portion (2) (Fig. 1, [0014]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP2008237842) in view of Kubota (US20130188446). Tanaka is cited in the IDS.
Regarding claim 8, Tanaka teaches a radial type ultrasound transducer (30) arranged in a distal end of an ultrasound endoscope (1) including a bending portion (2b) on a distal end side of an insertion portion (2) (Figs. 1 & 2, [0015], [0018]), the ultrasound transducer comprising:
a plurality of piezoelectric elements (31) arranged at predetermined intervals in a circumferential manner and transmit and receive ultrasound waves (Fig. 2 & 3, [0018-0022], wherein the evenly spaced electrodes 37 in Figure 3 comprise the piezoelectric elements 31 being arranged at predetermined intervals);
a plurality of electrodes (35) arranged in the respective piezoelectric elements ([0019]); and
a flexible printed circuit (36) electrically connected to each of the electrodes (35) ([0019]).
However, Tanaka fails to teach wherein in the plurality of electrodes, connection positions for connecting to the flexible printed circuit are provided in positions in which at least parts of the electrodes are inclined with respect to a direction perpendicular to an arrangement direction of the piezoelectric elements.
Kubota teaches an ultrasound probe and ultrasound diagnosis apparatus. Kubota teaches the electrical connection between piezoelectric bodies (114) is made through a first wiring pattern (121) and second wiring pattern (122) provided on a flexible printed circuit board (120a) (Fig. 2, [0042]). Kubota teaches rear surface electrodes are placed behind piezoelectric bodies (114) and are connected to the first wiring pattern (121)(Fig. 3, [0043]). Kubota further teaches there are through holes (120b) in the flexible printed circuit board (120a) (Fig. 5, [0044]) and the rear surface electrode of each piezoelectric body (114) is placed on substantially the entire area of the rear surface of the piezoelectric body (114) ([0045]). Kubota teaches the rear surface electrodes of the piezoelectric bodies (114) are conducted to the second wiring pattern (122) via the first wiring pattern (121) and the through holes (120b) (Fig. 6, [0047]). Figure 6 shows the connection positions (120b) for connecting the electrodes of the piezoelectric bodies (114) to the second wiring pattern (122) of the flexible printed circuit (120a). As shown in Figure 6, the connection positions (120b) are arranged in a manner that “parts” of the electrodes are inclined with respect to a direction perpendicular to an arrangement direction of the piezoelectric bodies (114). Since Kubota teaches the electrodes as being placed on substantially the entire area of the piezoelectric body (114) ([0045]), “parts” of the electrodes may comprise the part at which the connection positions (120b) are formed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Tanaka to connect to the plurality of piezoelectric elements in a dispersed or diagonal manner as taught by Kubota (Fig. 6, [0052]). By spreading out wiring connections to the arrays of piezoelectric elements, stress or force applied to the plurality of arrays may more evenly be spread, thereby improving durability of the plurality of arrays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793     

/JONATHAN CWERN/           Primary Examiner, Art Unit 3793